PER CURIAM.
In The Florida Bar v. Wilson, 599 So.2d 100 (Fla.1992), we found, in this bar disciplinary matter, that Wilson had committed numerous trust account violations, but that other charges against him were not adequately proved. We remanded the matter to the referee for a redetermination of the appropriate costs. Wilson objects to the referee’s recommendation in this regard.
Both the auditor’s work and the court reporter’s fees involved both proven and unproven charges. Those charges are not readily segregated. Under these circumstances, and because Wilson’s misconduct caused the initiation of both of these charges, we find no abuse of discretion in the referee’s recommendation to assess the full amount thereof. See The Florida Bar v. Miele, 605 So.2d 866 (Fla.1992). Therefore, we accept the referee’s report as to costs.
Judgment is entered for The Florida Bar against Harold Wilson in the amount of $9,716.89, for which sum let execution issue.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.